278 S.C. 501 (1983)
299 S.E.2d 330
Doris HYMAN, Appellant,
v.
STATE of South Carolina, Respondent.
21841
Supreme Court of South Carolina.
January 4, 1983.
Appellate Defender, John L. Sweeney and Asst. Appellate Defender, William Isaac Diggs, of S.C. Comm'n of Appellate Defense, of Columbia, for respondent.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Donald J. Zelenka and Larry L. Vanderbilt, Columbia, for respondent.
Jan. 4, 1983.
Per Curiam:
The appellant was convicted of murder and armed robbery and received respective sentences of life and twenty-five years imprisonment, to be served consecutively.
Her application for post-conviction relief was denied after a hearing. She appeals from that denial. We affirm.
*502 The appellant asserts representation was ineffective because her trial counsel did not object that the sentences constituted cruel and unusual punishment. This point was not raised in her application or at the hearing and is not properly before us. State v. Newton, 274 S.C. 287, 262 S.E. (2d) 906 (1980).
The appellant argues also that sentencing for both crimes violated the prohibition on double jeopardy. She made no objection on this point at trial and may present it now only to support a claim of ineffective representation, not as a separate ground for relief. Cummings v. State, 274 S.C. 26, 260 S.E. (2d) 187 (1979).
The hearing judge found counsel performed up to the standard of Marzullo v. Maryland, 561 F. (2d) 540 (4th Cir.1977). The evidence abundantly supports the finding, which we affirm. Griffin v. Warden, S.C. 286 S.E. (2d) 145 (1982).
Therefore, we affirm the denial of postconviction relief.